DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I laundry processing apparatus, Claims 1-13 and 23-27 in the reply filed on 02/12/2021 is acknowledged.  The traversal is on the ground(s) that the examination of both groups of claims (Group I: apparatus, Group II method) would not be a serious search and/or examination burden.  This is not found persuasive because (a) search for Group I and II would be different because of their individual classifications wherein Group I is classified in D06F 31/00 and Group II in D06F 33/00 and D06F 34/28 (b) the prior art that applies to apparatus claims may not apply to method claims and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected ‘method of controlling a laundry processing apparatus (Group II)’, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/12/2021.

Claim Objections
Claims 1, 9 and 13 are objected to because of the following informalities:  
In claim 1, line 13, “with the first apparatus, the first user interface, the first user interface includes:” should read “with the first apparatus, the first user interface includes:”
In claim 9, line 4, “the second apparatus is performable” should read “the second apparatus is performing”
In claim 13, line 2, “the first and second user interfaces.” should read “the first and the second user interfaces.”
Appropriate corrections are required. 

Double Patenting
Claims 1-3, 5, 7-8, 11-12, 23-26 of this application are patentably indistinct from claims 1, 2, 3, 5-9 of Application No. 16/499,066. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-8, 11-12, 23- 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5-9 of U.S. Application No. 16/499,066. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claims 1 and 23 of the instant application (excepting features related to first and second start buttons) are obvious over claims 1, 8 of U.S. Application No. 16/499,066 which discloses a clothes treatment system comprising a first apparatus a second apparatus disposed  above the first apparatus; and a control panel; including a first user interface provided in a lower area, a second user interface provided in an upper area above the lower area wherein the first user interface, located closer to a first door of the first apparatus than the second user interface, is configured for receiving a first user input associated with the first apparatus, wherein the second user interface, located closer to a second door of the second apparatus than the second user interface, is configured for receiving a second user input associated with the second apparatus. Claim 1 additionally discloses that the first and second user interfaces are configured to be operated in an activation mode (implying a power ON mode) in which the first and second apparatuses are controlled according to the first and second user inputs respectively and in a sleep mode (implying a power OFF mode) in which the first and second apparatuses are not controlled according to the first and second user inputs, respectively and since to one of ordinary skilled in the art,  conventionally inputs are given via buttons located on the interfaces, existence of first and second power buttons on the respective interfaces is 
Claim 2 of the instant application is obvious over claims 1, 6, 7, 8 of U.S. Application No. 16/499,066 which discloses the first door is configured to open or close the first laundry inlet; and the second door is configured to open or close the second laundry inlet and since the second apparatus is disposed above the first apparatus and the control panel includes a first user interface provided in a lower area, a second user interface provided in the upper area above the lower area, and since the first user interface is located closer to the first door of the first apparatus and the second user interface is located closer to the second door of the second apparatus, this automatically positions the control panel between first and second doors.
Claims 3, 5, 24, 25 of the instant application are obvious over claim 5 of U.S. Application No. 16/499,066 which discloses first/second user interface is configured to be switched to the activation mode (activated) when the first user input is received while the first/second user interface is operating in the sleep mode (off state)
Claims 7, 8, 26 of the instant application are obvious over claims 3, 9 of U.S. Application No. 16/499,066 which discloses first or the second user interface is configured to be switched to the sleep mode when the first or second user inputs are not received for a predetermined time while being operated in the activation mode.
Claims 11 and 12 of the instant application are obvious over claims 1 and 2 of U.S. Application No. 16/499,066 because: Claim 11 and 12 of the instant application indicate a command entered on the first user interface for the first apparatus that initiates an operation of the second apparatus thereby indicating a possible sub/interface within the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10, 11-13, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Motamedi et al. (US20110145999A1) and further in view of Ning et al. (CN106480659A).
Regarding claims 1, 2, 13 and 23,  Kim et al. teaches a clothes treatment system (referred to as commercial clothing processing device) comprising: a first/washing apparatus (referred to as first laundry treatment device 110, see [0044], [0048]); a second/drying apparatus (referred to as second laundry treatment device 150) disposed above the first apparatus (see Figure 1, [0044]) and a first control panel (referred to as control panel 120) including a first user interface (signal input section 122, see [0046]) provided in a lower area (see Figure 1), and a second control panel (referred to as control panel 160) with a second user interface (signal input section 162, see [0049]) provided in an upper area above the lower area (see Figure 1), wherein the first user interface (signal input section 122), located closer to a first/door (referred to as door 115, see [0045]) of the first/ washing apparatus than the second user interface (see Figure 1), is configured to receive user inputs associated with the first apparatus (see [0046]), wherein the second user interface (signal input section 162), located closer to a second/door (referred to as door 155) of the second/drying apparatus than the first user interface (see Figure 1), is configured to receive user inputs associated with the second/drying apparatus (see [0049]) and wherein the first door (door 115) is configured to open or close the first 
Kim et al. further teaches use of a single start button (referred to as start button 123d) for operating the first and/or second apparatus (see [0048]) and two separate display units for first and second interfaces (see Figure 1). Kim does not explain use of dedicated power and start buttons for first and second interfaces respectively i.e. a first/ second power button configured to receive a user input for turning on or off power of the first/second apparatus, and a first/second start button configured to receive a user input for starting or stopping operation of the first/second apparatus and wherein the control panel is a single display, and the display includes the first and second user interfaces and the control panel is disposed between the first door and the second door.
In the analogous art of laundry treatment appliance control systems, Motamedi et al. teaches a clothes treatment unit (washing machine 10, see Figure 10) with a control system (controller 14), a user interface (referred to as user interface 36, see Figure 4) provided with a power button (referred to as power button 38) for activating the clothes treatment unit and a start button (referred to as start/pause button 39) for initiating or pausing an activity of the clothes treatment unit, such as a cycle of operation (see Figure 4, [0024]) and where in the user interface is configured to receive a user input for turning power on/off or for starting/ stopping unit operation (via controller 14, see [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the individual interfaces (i.e. first and second user interfaces) of Kim et al, with the teachings of Motamedi et al., so as to include (1) a dedicated first/second 
Both Kim et al. and Motamedi et al. do not explicitly teach use of a single control panel that includes a first user interface provided in a lower area and a second user interface provided in an upper area above the lower area and wherein the control panel is a single display, and the display includes the first and second user interfaces and the control panel is disposed between the first door and the second door.
In the analogous art of washing machine with at least two washing devices and shared control panels, Ning et al. teaches a washing machine comprising a control system (referred to as control system 100) connected to an integrated single control panel (referred to as control panel 200, see [0030]) and two washing devices (referred to as first washing device 400 and second washing device 300) (see Figure 3, [0037],[0040]) that includes two different user interfaces (corresponding to washing devices 300 and 400) provided in a lower area and in an upper area that is located above the lower area (see 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the individual first and second control panels of Kim with the teachings of Ning et al. to include a single and integrated control panel that can further include a first user interface provided in a lower area and a second user interface provided in an upper area above the lower area and wherein the control panel can be disposed between the first door and the second door, ultimately with the benefit of simplifying the overall structure of the washing machine and reducing the cost (see [0030], Ning et al.)
Regarding claims 3-6, 24 and 25, the combination of Kim et al., Motamedi et al., and Ning et al. teaches the clothes treatment system, wherein the combined system would allow or is capable of the first user interface to be activated in response to the first power button being selected while the power of the first/washing apparatus is in an off state; and wherein the first user interface can be deactivated in response to the first power button being selected while the power of the first/washing apparatus is in an on state, and wherein the second user interface can be activated in response to the second power button being selected while the power of the second/drying  apparatus is in an off state, and wherein the second user interface can be deactivated in response to the second power button being selected while the power of the second/drying apparatus is in an on state. These claimed limitations are considered to be intended uses as they do not add further structural limitations to the claim language and because the teachings of Kim et al. (see [0048-0049]) and Motamedi et al. (see [0050]) indicate configuring the buttons to control all operations in the system, the claimed uses are rendered obvious.
Regarding claims 9-10 and 27, the combination of Kim et al., Motamedi et al., and Ning et al. teaches the clothes treatment system. Kim et al. further teaches the first apparatus (first laundry treatment device 110) performs a washing course (see [0044]) and the second apparatus (second laundry treatment device 150) performs a drying course (see [0044], Kim et al.); wherein the first user interface (signal input section 122) includes a washing course button  (referred to as washing stroke selection key 123a-123c) configured to receive a user input for/related to selecting the washing course (see [0048]), and the second user interface (signal input section 162) includes a second course button (stroke selection keys/buttons 163a-163c) that could be designated as a drying course button and that can be configured to receive a user input for/related to selecting the drying course (see [0049], Kim et al.).
Both Kim et al and Motamedi et al. do not explicitly teach the second apparatus is performing a drying course while the first apparatus is performing the washing course
Ning et al. further teaches the single control panel being capable of simultaneous display of operating states of the two washing devices (see step S2, [0025], [0052], [0080], Ning et al.). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of control panel of Ning et al. so as to be able to simultaneously have the second apparatus performing a drying course while the first apparatus is performing the washing course with the benefit of having a capability of independent operation of the apparatus (see [0027], [0029] Ning et al.).
Regarding claims 11 and 12, the combination of Kim et al., Motamedi et al., and Ning et al. teaches the clothes treatment system. Kim et al. further teaches the clothes treatment system wherein a command (selection of device selection key/start key 123d) .
Claims 7, 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN101727710A) in view of Motamedi et al. (US20110145999A1) and Ning et al. (CN106480659A) and further in view of Lee  et al. (US20030176928A1).
The combination of Kim et al., Motamedi et al., and Ning et al. teaches the clothes treatment system of claim 3, 5 and 23 respectively. The combination of Kim et al., Motamedi et al., and Ning et al. does not explicitly teach the first and/or second user interfaces being deactivated in response to the user inputs not being received within a predetermined time from the activation of the first and/or second user interfaces respectively. 
In the analogous art of ‘Internet-washer and operating methods’, Lee et al. teaches a clothes treatment unit (referred to as Internet washer) wherein a user interface (referred to as display unit 140) is configured (via power control unit 130) to be deactivated (power saving mode, see claim 14 of Lee et al.) in response to the user inputs (referred to as local commands, see claim 13 of Lee et al.) not being received within a predetermined time from the activation (referred to as turning ON) of the user interface (see claims 13 and 14 of Lee et al.). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711